UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 6)* VANTAGE DRILLING COMPANY (Name of Issuer) Ordinary Shares (Title of Class of Securities) G93205113 (CUSIP Number) Steven R. Berger, Esq. Vedder Price P.C. 1633 Broadway 47th Floor New York, NY10019 (212) 407-7714 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 29, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box. o Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SEC 1746 (11-02) CUSIP No. G93205113 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entity only). F3 Capital 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) x (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) WC, AF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power 0 8.Shared Voting Power 102,075,650* 9.Sole Dispositive Power 0 10.Shared Dispositive Power 102,075,650* Aggregate Amount Beneficially Owned by Each Reporting Person 102,075,650* Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 34.88%* Type of Reporting Person (See Instructions) CO *Includes 1,983,471 ordinary shares which may be acquired upon the exercise of a warrant which is currently exercisable. 2 CUSIP No. G93205113 1. Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only). Hsin-Chi Su 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) x (b) o 3. SEC Use Only 4. Source of Funds (See Instructions) PF, AF 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) o 6. Citizenship or Place of Organization Republic of China Number of Shares Beneficially Owned by Each Reporting Person With 7.Sole Voting Power 0 8.Shared Voting Power 102,075,650* 9.Sole Dispositive Power 0 10.Shared Dispositive Power 102,075,650* Aggregate Amount Beneficially Owned by Each Reporting Person 102,075,650* Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 34.88%* Type of Reporting Person (See Instructions) IN *Includes 1,983,471 ordinary shares which may be acquired upon the exercise of a warrant which is currently exercisable. 3 Introduction This Amendment No. 6 to Schedule 13D, referring to the Ordinary Shares (the “Shares”) of Vantage Drilling Company, a Cayman Islands corporation (the “Company”), is being filed on behalf of the Reporting Persons to amend the Schedule 13D as originally filed by the Reporting Persons on June 3, 2009, as amended by Amendment No. 1 to Schedule 13D filed on September 8, 2009, by Amendment No. 2 to Schedule 13D filed on November 20, 2009, by Amendment No. 3 to Schedule 13D filed on January 4, 2010, by Amendment No. 4 to Schedule 13D filed on November 30, 2010, and by Amendment No. 5 to Schedule 13D filed on December 14, 2010 (the “Schedule 13D”).The purpose of this Amendment No. 6 is to supplement the information contained in the Schedule 13D.Unless otherwise indicated, all capitalized terms used herein but not defined herein shall have the same meaning as set forth in the Schedule 13D. The information set forth in response to each separate Item below shall be deemed to be a response to all Items where such information is relevant.All other information contained in the Schedule 13D shall remain unmodified.The Schedule 13D is hereby amended by this Amendment No. 6 as follows: Item 3. Source and Amount of Funds or Other Consideration The following is added as a new paragraph to be inserted at the end of Item 3:As disclosed in Item 5 below, the Reporting Persons used personal funds and corporate funds to purchase Shares in the open market within the 60 days preceding the filing of this Amendment No. 6.Also reported below are sales of Shares in the open market effected by the Reporting Person more than 60 days preceding the filing of this Amendment No. 6, which sales had not been previously reported. As a result of inadvertent administrative errors, the Reporting Persons had failed to recognize at the date of occurrence that (a) such sales of Shares needed to be reported to the SEC and the Company, and (b) as a result of purchases of Shares within six months of such sales, the Reporting Persons had unwittingly breached its obligations under Section 16(b) of the Securities Exchange Act of 1934, as amended.The Reporting Persons are filing this Amendment No. 6 to report properly all of its transactions in Shares since March 29, 2011, and to report that the Reporting Persons have voluntarily tendered to the Company, the amount of $118,863, representing the short-swing profits associated with the sale of the Shares and purchases within six months of such sales.Such amount was calculated by matching the sale prices of the Shares with the lowest purchase price of Shares purchased by the Reporting Persons within six months before or after such sales.This amount constitutes the full amount recoverable by the Company from the Reporting Persons pursuant to Section 16(b) calculated using this prescribed matching calculation. Item 5.Interest in Securities of the Issuer (a) As of the date hereof, F3 may be deemed to be the beneficial owner of an aggregate of 102,075,650 Ordinary Shares, constituting approximately 34.88% of the Ordinary Shares outstanding, as publicly reported by the Company in its most recent Proxy Statement, dated July 1, 2011These include 1,983,471 Ordinary Shares which may be acquired upon the exercise of a warrant held by F3 Capital, which warrant is fully exercisable. As of the date hereof, Nobu Su may be deemed to be the beneficial owner of an aggregate of 102,075,650 Ordinary Shares, constituting approximately 34.88% of the Ordinary Shares outstanding, as publicly reported by the Company in its most recent Proxy Statement, dated July 1, 2011.These include 1,983,471 Ordinary Shares which may be acquired upon the exercise of a warrant held by F3 Capital, which warrant is fully exercisable. (b) As of the date hereof, F3 and Nobu Su have the shared power to vote and the shared power to dispose or direct the disposition of 102,075,650 Ordinary Shares.These include 1,983,471 Ordinary Shares which may be acquired upon the exercise of a warrant held by F3 Capital, which warrant is fully exercisable. (c) The Reporting Persons have effected the following transactions in Ordinary Shares, including transaction within the last 60 days, which have not been previously reported: 4 Date No. of Shares Acquired No. of Shares Sold Price Per Share Where Transaction Effected 3/29/11 NYSE/AMEX 3/30/11 NYSE/AMEX 3/31/11 NYSE/AMEX 4/1/11 NYSE/AMEX 5/24/11 NYSE/AMEX 5/25/11 NYSE/AMEX 5/26/11 NYSE/AMEX 5/27/11 NYSE/AMEX 6/21/11 NYSE/AMEX 6/23/11 NYSE/AMEX (d) Not applicable. (e) Not applicable. 5 Signature After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. July 26, 2011 Date /s/ HSIN-CHI SU Signature Hsin-Chi Su, President, F3 Capital Name/Title July 26, 2011 Date /s/ HSIN-CHI SU Signature Hsin-Chi Su Name/Title The original statement shall be signed by each person on whose behalf the statement is filed or his authorized representative.If the statement is signed on behalf of a person by his authorized representative (other than an executive officer or general partner of the filing person), evidence of the representative’s authority to sign on behalf of such person shall be filed with the statement:provided, however, that a power of attorney for this purpose which is already on file with the Commission may be incorporated by reference.The name and any title of each person who signs the statement shall be typed or printed beneath his signature. Attention:Intentional misstatements or omissions of fact constitute Federal criminal violations (See 18 U.S.C. 1001) Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SEC 1746 (11-02)
